    Case 16-31602        Doc 2648         Filed 03/04/21 Entered 03/04/21 09:12:42                       Desc Main
                                          Document      Page 1 of 6



                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION


In re:                                                                 Case No. 16-31602

KAISER GYPSUM COMPANY, INC., et al. 1                                  Chapter 11
                                                                       (Jointly Administered)
                  Debtors.

         KAZAN, MCCLAIN, SATTERLEY & GREENWOOD’S EX PARTE MOTION
           REQUESTING AUTHORITY TO EXCEED MAXIMUM PAGE LIMITS

         Kazan, McClain, Satterley & Greenwood, a professional corporation (“Kazan” or the

“Kazan Firm”),2 by and through undersigned counsel, hereby submits this motion (the “Motion”)

for entry of an order (the “Order”) substantially in the form attached hereto as Exhibit A requesting

authority to exceed the page limit established for briefs filed in contested matters pursuant to Rule

9013-2(a) of the Rules of Practice and Procedure of the United States Bankruptcy Court for the

Western District of North Carolina (the “Local Rules”) in connection with the filing of the

Objection to Truck Insurance Exchange’s Motion (I) to Enforce the Automatic Stay and (II) for

Sanctions for Violation of the Automatic Stay (the “Objection”). In support thereof, Kazan

respectfully states as follows:

                                                 BACKGROUND

         1.       On September 30, 2016 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”).



1
  The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers follow
in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement, Inc. (7313) (together, the
"Debtors"). The Debtors’ address is 300 E. John Carpenter Freeway, Irving, Texas 75062.
2
 Kazan and its attorneys appear on behalf of Kazan’s clients, Richard and Calvena Dea Sisk, solely for the purpose
of bringing to the Court’s attention the lack of proper notice to and service upon the Sisks. Kazan has not agreed to
accept service on behalf of the Sisks.


{00529256.DOCX V. E162.028204;}                            1
Case 16-31602        Doc 2648      Filed 03/04/21 Entered 03/04/21 09:12:42           Desc Main
                                   Document      Page 2 of 6



       2.      On February 19, 2021, Truck Insurance Exchange (“Truck”) filed its Motion (I) to

Enforce the Automatic Stay and (II) for Sanctions for Violation of the Automatic Stay [Docket No.

2640] (“Truck Motion”). A hearing is scheduled for March 12, 2021.

       3.      Kazan will file the Objection on or before March 5, 2021.

                                      RELIEF REQUESTED

       4.      By this Motion, Kazan seeks authority to exceed the 25-page limit established

pursuant to Local Rule 9013-2(a) for briefs filed in contested matters. Attached hereto as Exhibit

A is the proposed Order granting the relief requested in this Motion. Although Local Rule 9013-

2(a) does not technically apply to an objection in response to a motion, Kazan makes this request

out of an abundance of caution as the Objection contains information, arguments and references

that could typically be included in a brief.

       5.      In the Objection, Kazan requests that the Truck Motion be denied on multiple bases,

including procedural defects, Truck’s lack of standing to pursue sanctions or enforcement, the

inapplicability of the stay to the Sisk and Runne cases, that Truck has not established it has been

harmed, that California law precludes determination of coverage (“uninsured amounts”) prior to

resolution of the lawsuit, and that Truck’s summary conclusions regarding the state of California

law and its application to this matter are completely unsupported. Kazan believes that the

Objection will not exceed 50 pages in length, not including signature blocks.

       6.      Given the seriousness of any sanctions proceeding and the significance of the issues

addressed in the Truck Motion and Objection, Kazan submits that entering the Order is in the

interests of justice. Excusing Kazan from complying with the 25-page limit will help ensure that

the Court is adequately informed regarding the procedural and substantive issues raised by Kazan.




{00529256.DOCX V. E162.028204;}                 2
Case 16-31602       Doc 2648       Filed 03/04/21 Entered 03/04/21 09:12:42          Desc Main
                                   Document      Page 3 of 6



Entering the Order will not prejudice any party. Accordingly, good cause exists to permit Kazan

to exceed the 25-page limit with respect to the Objection.

                                        CONCLUSION

       7.      By this Motion, Kazan respectfully requests entry of the Order attached hereto as

Exhibit A, permitting Kazan to exceed the page limits imposed by Local Rule 9013-2(a) with

respect to the Objection to a maximum of 50 pages, not including signature blocks.


Dated: March 4, 2021.
       Charlotte, North Carolina
                                             HAMILTON STEPHENS
                                             STEELE + MARTIN, PLLC


                                              /s/ Linda W. Simpson
                                             Linda W. Simpson (Bar No. 12596)
                                             525 North Tryon Street, Suite 1400
                                             Charlotte, NC 28202
                                             Telephone: (704) 641-4359
                                             Facsimile: (704) 344-1483
                                             lsimpson@lawhssm.com

                                             Counsel to Kazan, McClain, Satterley &
                                             Greenwood




{00529256.DOCX V. E162.028204;}                 3
Case 16-31602     Doc 2648    Filed 03/04/21 Entered 03/04/21 09:12:42   Desc Main
                              Document      Page 4 of 6



                                     Exhibit A

                                   Proposed Order




{00529256.DOCX V. E162.028204;}          4
    Case 16-31602          Doc 2648        Filed 03/04/21 Entered 03/04/21 09:12:42                      Desc Main
                                           Document      Page 5 of 6




                             UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF NORTH CAROLINA
                                   CHARLOTTE DIVISION



In re:                                                                 Case No. 16-31602

KAISER GYPSUM COMPANY, INC., et al. 1                                  Chapter 11
                                                                       (Jointly Administered)
                    Debtors.

        ORDER AUTHORIZING KAZAN, MCCLAIN, SATTERLEY & GREENWOOD
                    TO EXCEED MAXIMUM PAGE LIMITS

             This matter came before the Court on the Ex Parte Motion Requesting Authority to

    Exceed Maximum Page Limit (the “Motion”)2 filed by Kazan, McClain, Satterley & Greenwood

    (“Kazan”).      According to the Motion, Kazan will file an Objection to Truck Insurance

    Exchange’s Motion (I) to Enforce the Automatic Stay and (II) for Sanctions for Violation of the

    Automatic Stay (the “Objection”) that will exceed the 25-page limit established by Rule 9013-

    2(a) of the Rules of Practice and Procedure of the United States Bankruptcy Court for the

    Western District of North Carolina (the “Local Rules”).


1
  The Debtors are the following entities (the last four digits of their respective taxpayer identification numbers follow
in parentheses): Kaiser Gypsum Company, Inc. (0188) and Hanson Permanente Cement, Inc. (7313) (together, the
"Debtors"). The Debtors’ address is 300 E. John Carpenter Freeway, Irving, Texas 75062.
2
    Capitalized terms used but not defined herein shall have the respective meanings given to such terms in the Motion.


{00529256.DOCX V. E162.028204;}                             5
Case 16-31602      Doc 2648      Filed 03/04/21 Entered 03/04/21 09:12:42           Desc Main
                                 Document      Page 6 of 6



        Based on the Motion, the Court finds and concludes that good cause exists to grant Kazan

 relief from the 25-page limit imposed by Local Rule 9013-2(a), to the extent that it applies to

 the Objection. Accordingly, the Motion is GRANTED and the page limit established by Local

 Rule 9013-2(a) is hereby lifted with respect to the Objection such that the Objection shall not

 exceed 50 pages, excluding signature blocks.



 This Order has been signed electronically.                 United States Bankruptcy
 Court The Judge’s signature and Court’s seal
 appear at the top of the Order.




{00529256.DOCX V. E162.028204;}                 6
